PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                   No. 13-4584
                  _____________

        FRANK C. POLLARA GROUP, LLC;
         FRANK C. POLLARA, Individually

                         v.

  OCEAN VIEW INVESTMENT HOLDING, LLC,
    f/k/a Southgate Crossing Investments, LLC;
OMEI GROUP, LLC; LUCY CHENG; MAIT DUBOIS,
                                           Appellants
                _______________

       On Appeal from the District Court of the
                      Virgin Islands
                (D.C. No. 1-09-cv-00060)
    District Judge: Honorable Donetta W. Ambrose
                   _______________

            Argued on December 9, 2014

Before: CHAGARES, JORDAN and SHWARTZ, Circuit
                   Judges.

               (Filed: April 23, 2015)
                 _______________
Andrew C. Simpson, Esq. [ARGUED]
Emily A. Shoup, Esq.
Andrew C. Simpson Law Offices
2191 Church Street, Suite 5
Christiansted, VI 00820
      Counsel for Appellants

K. Glenda Cameron, Esq.
Law Offices of K. G. Cameron
2006 Eastern Suburb, Suite 6
Christiansted, VI 00820

Lee J. Rohn, Esq.
Mary F. Carpenter, Esq.
Rhea R. Lawrence, Esq. [ARGUED]
Lee J. Rohn & Associates
1101 King Street
Christiansted, VI 00820
      Counsel for Appellees
                    _______________

                        OPINION
                     _______________

JORDAN, Circuit Judge.

       This case arose from a real estate investment and
development scheme based on the island of St. Croix in the
United States Virgin Islands. The OMEI Group (“OMEI”),
Ocean View Investment Holdings, LLC (“Ocean View”),
Lucy Cheng, and Mait Dubois (collectively, the “Appellants”)
ask us to reverse a ruling of the District Court of the Virgin
Islands denying their motion for summary judgment on




                              2
claims of misrepresentation brought by Frank Pollara and his
construction company, the Frank C. Pollara Group. Because
the summary judgment motion did not present a pure question
of law and because the Appellants failed to properly preserve
the factual issues they now endeavor to raise, we conclude
that we cannot review the District Court’s ruling on that
motion. We can, however, and will affirm the District
Court’s refusal to set aside the jury verdict awarding Pollara
and his company compensatory and punitive damages.

I.    Background1

      A.     The Project that Wasn’t

       OMEI is a Delaware limited liability company that
supposedly served as an investment vehicle for people that
Lucy Cheng claimed to represent. Cheng presented herself as
an investment specialist and an expert in international tax
matters. Mait Dubois was her deputy in the management of
OMEI. Cheng and Dubois were also the front people for the
investors in Ocean View,2 an entity established exclusively to

      1
         These facts are recounted in the light most favorable
to Pollara, the non-movant, with respect to both the summary
judgment motion and the motions to set aside the verdict. See
infra n.9.
      2
          Cheng said that she represented both OMEI’s
investors and a controlling group of Ocean View investors.
According to Pollara – and the entities’ operating agreements
– OMEI’s investors were a smaller subset of the Ocean View
Investors. Ocean View was formerly known as Southgate
Crossing Investments, LLC.




                              3
lend money to yet another entity, Southgate Crossing, LLC,
which is said to be the “owner” of a real estate development
known as “Southgate Crossing.”3 Ocean View used inter-
company loans to funnel money to Southgate Development
Group, LLC (“SDG”), which, in turn, was supposed to
develop Southgate Crossing. The layers of business entities
involved in this matter were avowedly meant to insulate the
investors and the underlying real estate asset from liability
and to minimize any tax burden.4

       A South Carolina realtor named Rick Willis – who is
not a party to this action – devised the initial plan for
Southgate Crossing, which was to purchase 68 acres at Estate
Southgate on St. Croix, re-zone it to increase the number of
housing units that could be built on the property, and to then
subdivide the land, build subdivision infrastructure, and sell
the individual lots.5 Willis met Cheng at a seminar in 2006




       3
         Qualifiers like “said to be” and the need to set the
word “owner” off with quotation marks are a consequence of
the deliberately obscure record that Cheng and her fellow
Appellants managed to create in the course of their highly
dubious business activities.
       4
        As the Appellants state in their briefing before us, the
intent was to make the property “judgment[] proof.”
(Appellants’ Br. at 4.)
       5
        SDG and Southgate Crossing LLC both had the same
ownership: 50% by Rick Willis, whose role is further
described herein, and his wife, and 50% by the OMEI




                               4
and she agreed to become a participant in the project. When
Cheng met secretly with her investors, however, she said that
it was not her intention to develop the land at all, but rather to
sell it as soon as possible.

       In 2007, Willis was working with an architect,
Christopher McCarthy, who proposed putting over 200
houses on the Southgate Crossing property. Cheng conferred
with McCarthy sometime around October of 2007 and told
him that she was in charge of overseeing the project and
safeguarding the investors’ interests. She also told McCarthy
that her “specialty” was manipulating companies to make it
“look[] like A and run it through so many different
permutations that it would come out over here as Z.” (App. at
541-42.) After McCarthy created preliminary schematics for
the proposed development, Cheng made him sign a contract
that assigned to SDG the copyright to the drawings, before
she would pay him. Prior to signing the contract, McCarthy
had never heard of SDG. McCarthy explained to Cheng that
the schematics were not sufficient to obtain building permits.
They were, he said, just “pretty pictures.” (App. at 547.)

       By August 2008, Cheng was making all of the
decisions for the project, but Willis was still involved.
Around that time, Frank Pollara, a 47-year veteran of the
construction industry, met with Willis about bidding to build
an entrance for Southgate Crossing. Pollara reviewed the
McCarthy schematics and informed Willis that they were
incomplete and that it would be difficult to make a bid based
on them. Pollara nevertheless submitted a bid in August 2008


investor group through a holding company called SDG
Venture Holdings.




                                5
and Cheng called him to talk about it. She told Pollara it was
“her money” at stake and that she handled money for foreign
investors. (App. at 584-85.) She further told Pollara he
would also be dealing with Mait Dubois, her associate.
Cheng later asked Pollara to undertake the entrance
construction job.

       Accordingly, Pollara submitted a scope-of-work letter.
Willis told him that “Lucy [Cheng] is the person who will
approve any written agreement … .” (App. at 311.) Cheng,
Dubois, and Willis all told Pollara that the necessary building
permits for the entrance had been obtained and that the
project was “ready to go.” (App. at 509, 590-91, 594-95.)
Pollara heard the same thing from Kima Merrick, who was an
office worker on the project for a time but was, for reasons
unclear in the record, terminated. On September 6, 2008,
Pollara signed a contract with “Southgate Crossing” to
construct the entrance for $193,000. (App. at 1198.) At some
later point, Willis – acting under Cheng’s instructions and
unbeknownst to Pollara – changed the contract to designate
“Southgate Development Group, LLC” as the contracting
entity. (App. at 594, 1198.) In actuality, the investors did not
approve the creation of SDG until November 2008. When he
signed the contract, Pollara was unaware that the project had
not been permitted.6

      Pollara began work on the entrance in September
2008. On September 18, the Virgin Islands Department of

       6
         If he did not at least suspect a problem with permits,
however, it would be puzzling, given his many years of
construction experience and his own earlier comments to
Willis about the incomplete nature of the schematics.




                               6
Planning and Natural Resources (the “Department of
Planning”) served Pollara with a “stop notice” and a cease-
and-desist order for failing to obtain required permits for the
work. (App. at 591-92, 598.) When Pollara called Cheng
about the stop order, she initially told him that “we have a
permit” (App. at 599), but eventually she asked him to obtain
the necessary government approvals. When he informed her
that doing so was outside the scope of their contract, she
offered to pay for the additional work. Pollara retained
McCarthy to provide appropriate plans for the entrance so
that he could submit them to the Department of Planning.
The permitting process also required Pollara to add electrical,
plumbing, and irrigation features that were not covered by the
initial construction contract. Moreover, Pollara had to
perform additional landscaping, in keeping with the newly
prepared plans. He eventually succeeded in getting an earth-
change permit, a flood hazard permit, an electrical permit,
and a building permit.

       In October, construction hit a setback when the
roadway in front of Southgate Crossing was “washed out
completely” by heavy rains. (App. at 515.) Cheng and
Dubois instructed Pollara to repair the roadway, stating that
they would pay for it, even though Pollara could not provide a
cost estimate for the repairs. After Pollara sent the first
invoice for his work, Cheng told him to bill SDG, rather than
Southgate Crossing, LLC, because SDG was, as she put it,
“the company with the money.” (App. at 595.) Cheng
explained that SDG was funded by OMEI and that “she
controlled the money.” (Id.) When Pollara questioned the
payment process, he was told by Cheng’s accountant that
Cheng approved all payment requests because it was her
money. Thus, when Pollara prepared the invoice for the




                              7
roadwork, it read “[c]ost of road repair as per agreement with
investors” and listed charges of $37,483. (App. at 1452.)

       At some point, Dubois and Cheng asked Pollara to
obtain the permits that would allow the development of
approximately 200 townhomes on the Southgate Crossing
property. Pollara believed he could do so because he had a
good relationship with the Department of Planning, and he
agreed to do so because Cheng and Dubois offered him a
dramatically new deal: they would make Pollara a 25% owner
of the development project. The plan was – or so Pollara
thought – to build about 200 townhouses in a gated
community and to market and sell them. Dubois showed
Pollara a spreadsheet forecasting a $20 million profit on a
$100 million project, with Pollara having a 25% equity stake.

       Later, Willis told Pollara that the investors might want
to sell a few parcels of the property. Pollara became
concerned that such sales would create the appearance that
the developers simply wanted to “flip” the property, i.e., sell
it off without actually adding development, which would
upset the Department of Planning and the Governor because
they “truly believe[d]” in the project. (App. at 612, 1364.)
Cheng and Pollara also exchanged emails about the lack of
cash in SDG’s bank account and the fact that SDG required a
capital infusion from Cheng’s investors. To conceal her true
motives, Cheng told Pollara that she was keeping SDG’s
account empty because she feared that Merrick, the one-time
office worker on the project, might sue for wrongful
termination. Cheng promised that she would move funds
around from other accounts in order to pay for the
construction work.       Pollara thus hired and paid for




                              8
engineering and survey work on the project and also paid for
McCarthy’s planning and design services.

       While Cheng and Dubois reassured Pollara that they
were committed to developing Southgate Crossing, they were,
in reality, planning to wait for a time and then flip the
property rather than develop it. Pollara stated that, had he
known their true intentions, he would not have gotten
involved with them. He thought that he was participating in a
real project that would create jobs and develop the land.

       To keep Pollara involved, Cheng and Dubois
continued to tell him that the development of Southgate
Crossing was proceeding as planned. And, Pollara continued
actively working on the project, often 12 hours a day or
longer, and expending money. Around December 8, 2008,
Dubois sent to Cheng an email relaying that Pollara was
doing extra work – such as completing a cost detail
spreadsheet and providing model construction costs – free of
charge because he believed he was receiving a 25% equity
stake in a real development. Dubois acknowledged in the
email that he knew that Cheng and the other investors simply
wanted to sell the property and that they lacked the financing
to proceed with the project. He also suggested telling Pollara
that they were underfunded, but he did not do that. Instead,
on December 21, 2008, he sent Pollara another email telling
him how much they appreciated his efforts and that, because
the investors initially agreed only to finance the purchase and
permitting of the land, the creation of a separate development
company with additional financing was necessary. He
admitted that the billing procedures needed streamlining and
that they were unprepared for the scope of Southgate
Crossing, but he promised that, if Pollara would continue to




                              9
work with them, they would all “make a lot of money.”
(App. at 1410-11.) Pollara continued working on the project.

        On February 5, 2009, Cheng sent an email to Dubois
saying that she wanted to “just complete the entrance and
[landscaping] and put up the project for sale” because she
“[could] not deal with [Pollara’s] style or any other builders
in St. Croix.” (App. at 1414.) Dubois responded that, even
though they were planning to sell, they “need[ed] to keep
[Pollara] moving forward (ESPECIALLY UNTIL WE GET
THE PERMIT).” (App. at 1413 (emphasis in original).) The
next week, Cheng proposed cutting off payments to Pollara
because SDG and Ocean View were short on money, but
Dubois argued that, since the investor group approved the
expenditures and since Willis, Cheng, and Dubois approved
the work and costs, it was not “fair” to “simply ... cut[]off the
funding.” (App. at 1416.) Dubois went on to ask “[w]hy not
let [Pollara] continue to think he is going to do the project and
continue to be supportive of us instead of getting him mad[?]”
(Id.) Later, Dubois emailed Cheng and Willis that “I would
like to [communicate to Pollara that] we still wanted to be in
the deal.” (App. at 1419.) At trial, the following exchange
revealed Dubois’s mindset:

       [Counsel for Pollara:] [W]hy would you
       intentionally misrepresent to [Pollara] that you
       were still in the deal when you knew you
       weren’t?

       [Dubois:] All I was trying to do was get the gate
       completed.

(App. at 874.)




                               10
       In March, Cheng and Dubois stopped paying Pollara’s
invoices for raw costs and locked him out of his office at the
development site. Additionally, Pollara was never paid for
the repair work to the roadway after the flooding in October
2008. Although there was some evidence that Willis was
interested in saving the project, Cheng and Dubois had
decided to have Ocean View foreclose on the property, thus
eliminating Willis’s interest and destroying any interest that
Pollara could claim. Cheng and Dubois, standing on both
sides of the financing, refused any extension of the financing
terms and withheld their consent to selling the development at
a profit to a buyer whom Willis had found. Instead, they
caused Ocean View to foreclose on the land, acquiring the
property free of Willis’s and Pollara’s interests. On April 14,
2009, Pollara wrote a demand letter to Cheng and Dubois for
approximately $201,000 (representing $159,894.57 in unpaid
invoices and about $41,000 for repair work to the roadway).
Pollara placed a construction lien on the property, listing
Cheng and Dubois as his contracting counterparties.

      B.     Procedural History

       On June 3, 2009, Pollara and his construction
company7 filed suit against SDG, Southgate Crossing, LLC,
and Ocean View in the Superior Court of the Virgin Islands,
alleging that they owed him $201,000 under a theory of
quantum meruit. Pollara later stipulated to the dismissal of
Southgate Crossing, LLC and SDG. Ocean View then timely

      7
         For ease of reference, “Pollara” will from this point
be used to refer collectively to Mr. Pollara and his business
entity, Frank C. Pollara Group, LLC.




                              11
removed the case to the District Court of the Virgin Islands.
Pollara amended his complaint in 2010 to add OMEI, Cheng,
and Dubois as defendants and to add a claim for unjust
enrichment. In 2011, Pollara amended the complaint a
second time to add a claim for intentional or negligent
misrepresentation. At the conclusion of discovery, the
Appellants moved for summary judgment, arguing that they
had no contract with Pollara and, in fact, had nothing to do
with the project, other than insofar as Cheng and Dubois were
acting on behalf of the contracting entities Southgate
Crossing, LLC and SDG. They further argued that the
existence of a written contract with Pollara – though they
disclaimed being any part of it – barred the quantum meruit
and unjust enrichment claims. The Appellants also raised the
“gist-of-the-action doctrine” as a defense to Pollara’s
misrepresentation claims, saying that there could be no tort
claims because “any misrepresentations regarding payments
to plaintiffs arise out of the contractual duty to pay them.”
(App. at 1599 (emphasis in original).) The District Court
denied the summary judgment motion, holding that the
Appellants could not invoke a contract defense, such as the
gist-of-the-action doctrine, when they expressly disclaimed
the contract itself. Frank [C.] Pollara Grp., LLC v. Ocean
View Inv. Holding, LLC, No. 9-60, 2013 WL 171087, at *2-4
(D.V.I. Jan. 10, 2013).

       By the time the case proceeded to trial, the parties had
agreed to a verdict form which listed five subjects about
which     the    Appellants     had     purportedly       made
misrepresentations: (1) the original building permit for the
entrance, (2) the additional work for the entrance, (3) the
roadway repair work, (4) various permits for construction of
group dwellings, and (5) the proposals for the development




                              12
plan. Jurors were asked to identify for each of the Appellants,
using a chart, whether that specific party had made an
intentional misrepresentation, a negligent misrepresentation,
or no misrepresentation at all concerning each of those
subjects. The jury found that Ocean View and Cheng had
made intentional misrepresentations and that OMEI had made
negligent misrepresentations as to every subject. It found that
Dubois had made negligent misrepresentations with respect to
the original building permit and the proposals for the
development plan, and intentional misrepresentations as to
the other three subjects.        The jury awarded Pollara
compensatory damages of $391,626 from all of the
Appellants and punitive damages totaling $90,000 against
Cheng, Ocean View, and Dubois. The Appellants timely
filed a motion for a new trial under Federal Rule of Civil
Procedure 59, claiming insufficient evidence to support the
verdict and damages, and a motion for judgment as a matter
of law challenging the sufficiency of the evidence under Rule
50(b).8 The Rule 50(b) motion was the renewal of a timely
Rule 50(a) motion for judgment as a matter of law that the
Appellants had made at the close of Pollara’s case-in-chief.
They did not renew their gist-of-the-action defense in those
motions, which the District Court had earlier addressed in the
order denying summary judgment. The District Court denied
the post trial motions and this appeal followed. Frank C.
Pollara Grp., LLC v. Ocean View Inv. Holding LLC, No. 9-
60, 2013 WL 5992629 (D.V.I. Nov. 12, 2013).




      8
        All references herein to a “Rule” are to the Federal
Rules of Civil Procedure.




                              13
II.    Discussion9

       The Appellants challenge the District Court’s denial of
their motion for summary judgment and what they perceive to
be an inconsistency in the verdict. We discuss their
arguments on each of those subjects.10

       9
         The District Court had jurisdiction under 28 U.S.C.
§§ 1332 and 1441. To the extent that we have jurisdiction, it
is pursuant to 28 U.S.C. § 1291. In deciding an appeal
involving a motion for judgment as a matter of law, we view
the evidence in the light most favorable to the non-moving
party and give that party the advantage of every fair and
reasonable inference. Eshelman v. Agere Sys., Inc., 554 F.3d
426, 433 (3d Cir. 2009). “[W]e must refrain from weighing
the evidence, determining the credibility of witnesses, or
substituting our own version of the facts for that of the jury.”
Id. (quoting Marra v. Phila. Hous. Auth., 497 F.3d 286, 300
(3d Cir. 2007) (internal quotation marks omitted)). Likewise,
in reviewing an appeal from the denial of a motion for a new
trial, “we must view the evidence in the light most favorable
to the non-moving party.” Grazier ex rel. White v. City of
Phila., 328 F.3d 120, 128 (3d Cir. 2003) (quoting Caruolo v.
John Crane, Inc., 226 F.3d 46, 54 (2d Cir. 1999) (internal
quotation marks omitted)).
       10
          We do not, however, give a detailed discussion of
other arguments they raise. Although Appellants’ gist-of-the-
action claims were not the subject of Rule 50 motions, they
did make both Rule 50 and Rule 59 challenges to the
sufficiency of the evidence on other issues. Viewing the
evidence in the light most favorable to Pollara as we must,
see supra n.9, it is beyond serious dispute that the record




                              14
      A.      Summary Judgment

        The Appellants argue that their summary judgment
motion based on the gist-of-the-action defense should have
been granted by the District Court.11 As a threshold matter,
we must decide whether the order denying summary
judgment is reviewable, since the Appellants did not renew
their argument in Rule 50 motions for judgment as a matter of
law. Given governing precedent from the Supreme Court, it
has become apparent that when, as in this instance, a
summary judgment motion does not present a pure issue of
law and the issues it does present have not been raised and
renewed by proper motions for judgment as a matter of law
under Rule 50, those issues are not reviewable on appeal.


adequately supports the jury’s verdict on each issue they
raise. Accordingly, we do not need to discuss Appellants’
myriad challenges to the sufficiency of the evidence
supporting the jury’s verdict.
      11
          Pollara urges us to hold that the gist-of-the-action
doctrine does not apply under the law of the Virgin Islands.
Pollara offers no argument or briefing in furtherance of that
contention and it is contrary to our existing precedent. See
Addie v. Kjaer, 737 F.3d 854, 868 n.7 (3d Cir. 2013) (Roth,
J.) (“[W]e hold today, the gist of the action doctrine applies
under Virgin Islands law.”). More importantly, the Supreme
Court of the Virgin Islands has recently held that the gist-of-
the-action (or barred-by-contract) doctrine does apply in the
Virgin Islands. Cacciamani and Rover Corp. v. Banco
Popular de Puerto Rico, S.CT.CIV. No. 2013-0063, 2014
WL 4262098, at *3 (V.I. Aug. 29, 2014).




                              15
        In Ortiz v. Jordan, the Supreme Court observed that,
generally, a party may not appeal an order denying summary
judgment after a full trial on the merits. 562 U.S. 180 (2011).
“[O]rders denying summary judgment do not qualify as ‘final
decisions’ subject to appeal.” Id. at 188. Rather, such an
order “retains its interlocutory character as simply a step
along the route to final judgment.” Id. at 184. “Once the case
proceeds to trial, the full record developed in court supersedes
the record existing at the time of the summary judgment
motion.” Id. There is an exception to this general rule,
however, for an order denying summary judgment on “a
purely legal issue” capable of resolution “with reference only
to undisputed facts.” Id. at 190 (internal quotation marks
omitted). See also, e.g., Stampf v. Long Island R. Co., 761
F.3d 192, 201 n.2 (2d Cir. 2014) (noting that Ortiz leaves
open a narrow exception for purely legal questions); Nolfi v.
Ohio Ky. Oil Corp., 675 F.3d 538, 545 (6th Cir. 2012)
(same); Copar Pumice Co., Inc. v. Morris, 639 F.3d 1025,
1031 (10th Cir. 2011) (same); Owatonna Clinic–Mayo Health
Sys. v. Med. Protective Co. of Fort Wayne, Ind., 639 F.3d
806, 809-10 (8th Cir. 2011) (same). To qualify as an
appealable order, a district court’s summary judgment ruling
cannot turn on “what occurred, or why an action was taken or
omitted, but [must relate to] disputes about the substance and
clarity of pre-existing law.” Winfield v. Trottier, 710 F.3d 49,
53 (2d Cir. 2013) (alteration in original) (internal quotation
marks omitted). Accordingly, because Appellants did not
include their gist-of-the-action argument in their motions for
judgment as a matter of law under Rule 50, we may only
review that argument now if it presents a purely legal
question.




                              16
        The gist-of-the-action doctrine is a theory under
common law “designed to maintain the conceptual distinction
between breach of contract claims and tort claims.” eToll,
Inc. v. Elias/Savion Adver., Inc., 811 A.2d 10, 14 (Pa. Super.
Ct. 2002).12 It is policy-based, arising out of the concern that
tort recovery should not be permitted for breaches of contract.
Glazer v. Chandler, 200 A.2d 416, 418 (Pa. 1964). “[W]hile
the existence of a contractual relationship between two parties
does not prevent one party from bringing a tort claim against
another, the gist of the action doctrine precludes tort suits for
the mere breach of contractual duties”; the plaintiff must
instead point to independent events giving rise to the tort.
Addie v. Kjaer, 737 F.3d 854, 865-66 (3d Cir. 2013). Thus,
“[a]pplication of this doctrine frequently requires courts to
engage in a factually intensive inquiry as to the nature of a
plaintiff’s claims.” Id. at 868.

       In Pediatrix Screening, Inc. v. TeleChem International,
Inc., a case that preceded the Supreme Court’s decision in
Ortiz, the plaintiff, Pediatrix, had filed a motion to dismiss
defendant TeleChem’s counterclaims. 602 F.3d 541, 544 (3d

       12
          Pennsylvania law is instructive in interpreting the
gist-of-the-action doctrine in the Virgin Islands. See, e.g.,
Jefferson v. Bay Isles Assocs., L.L.L.P., No. ST-09-CV-186,
2011 WL 3853332, at *10 (V.I. Super. Feb. 1, 2011) (relying
on Pennsylvania law in applying gist-of-the-action doctrine);
see also Addie, 737 F.3d at 868 n.7 (stating in a case
governed by Virgin Islands law that “[P]rior cases from this
Court and the courts of Pennsylvania analyzing the [gist-of-
the-action] doctrine are instructive in determining the
application of the doctrine to individuals acting on behalf of a
contracting party.”).




                               17
Cir. 2010). In that motion, Pediatrix asserted the gist-of-the-
action defense, but the motion was denied and the case went
to trial. Id. After trial, Pediatrix moved for a new trial under
Rule 59, arguing that the district court had wrongly decided
the motion to dismiss and that the gist-of-the-action defense
should have applied. Id. at 544-45. The district court denied
that motion too. Then, on appeal, TeleChem argued that
Pediatrix had waived its challenge to the district court’s ruling
on the gist-of-the-action defense because Pediatrix had failed
to raise it in motions for judgment as a matter of law under
Rule 50. Id. at 545. A divided panel of this Court held that
the applicability of the gist-of-the-action defense was a legal
issue and thus was sufficiently preserved for appellate review
because the argument had been raised in the earlier motion to
dismiss. Id. at 546-47 (“The issue here is whether the
misrepresentation claim, even if supported by sufficient
evidence, is nevertheless precluded by the gist of the action
doctrine. That legal dispute is clearly set forth in Pediatrix’s
Rule 12(b)(6) motion... .”); but see id. at 551 (Jordan, J.,
dissenting) (“[A] Rule 50 motion may very well be required
[to preserve an issue for appeal] when a legal question
depends on the resolution of factual issues, such that the legal
question cannot be resolved without reference to the evidence
amassed at trial.”).

      The next year, the Supreme Court decided Ortiz,
which emphasized that, when a legal issue initially raised at
summary judgment – in that case, qualified immunity –
depends on the resolution of factual questions, motions for
judgment as a matter of law under Rules 50(a) and (b) are
indeed required to preserve the legal issue for appellate
review. 562 U.S. at 182-84. Ortiz involved a former prison
inmate who brought civil rights claims under 42 U.S.C.




                               18
§ 1983 against various prison officials. Id. at 182-83. The
prison officials moved for summary judgment, asserting
qualified immunity as a defense, and the district court denied
the motion. Id. The officials filed a motion for judgment as a
matter of law at the close of evidence, but did not renew their
motion after the jury returned a verdict for the plaintiff. Id. at
187. The United States Court of Appeals for the Sixth Circuit
determined that, when a summary judgment motion is
grounded on a claim of qualified immunity, the denial of that
motion is reviewable. See Ortiz v. Jordan, 316 F. App’x 449,
453 (6th Cir. 2009) (holding that a “denial of summary
judgment based on qualified immunity is an exception to th[e]
rule” that “courts normally do not review the denial of a
summary judgment motion after a trial on the merits”). The
Supreme Court reversed.         Ortiz, 562 U.S. at 183-84.
Notwithstanding that qualified immunity is frequently
described as a question of law,13 the Supreme Court ruled that
the “[defendants’] failure to renew their motion for judgment
as a matter of law under Federal Rule of Civil Procedure
50(b) left the appellate forum with no warrant” to review the
denial of summary judgment because the “officials’ claims of

       13
          See Barkes v. First Corr. Med., Inc., 766 F.3d 307,
316 (3d Cir. 2014) (“The issue of qualified immunity is
generally a question of law... .”); Curley v. Klem, 499 F.3d
199, 211 (3d Cir. 2007) (“[W]hether an officer made a
reasonable mistake of law and is thus entitled to qualified
immunity is a question of law that is properly answered by
the court, not a jury.”); cf. Monteiro v. City of Elizabeth, 436
F.3d 397, 405 (3d Cir. 2006) (“Although qualified immunity
is a question of law determined by the Court, when qualified
immunity depends on disputed issues of fact, those issues
must be determined by the jury.”).




                               19
qualified immunity hardly present purely legal issues capable
of resolution with reference only to undisputed facts.” Id. at
185, 190 (internal quotation marks omitted). The Court
reasoned that, when a litigant’s summary judgment motion is
denied and the case proceeds to a full trial on the merits, the
summary judgment record becomes displaced by the trial
record and the summary judgment ruling is no longer
reviewable. Id. at 184. The message was that a litigant must
ordinarily renew any objection to the denial of summary
judgment through Rule 50 challenges both at and after trial.
Id. at 190-92.

        In light of Ortiz, it is clear that, if an earlier dispositive
argument is not renewed through motions for judgment as a
matter of law under Rule 50(a) and Rule 50(b), the litigant
propounding the argument may not seek appellate review of a
decision rejecting it, unless that argument presents a pure
question of law that can be decided with reference only to
undisputed facts. To the extent our decision in Pediatrix
suggests otherwise, it has been overruled by Ortiz. While we
are mindful that “[i]t would be unfair to ... penalize [a
litigant] for failing to jump up and down or labor an
objection” that is already a part of the record, Bohler-
Uddeholm Am., Inc. v. Ellwood Grp., Inc., 247 F.3d 79, 109
(3d Cir. 2001), it is not unfair to make litigants deal with the
full record. Again, “[o]nce the case proceeds to trial, the full
record developed in court supersedes the record existing at
the time of the summary judgment motion.” Ortiz, 562 U.S.
at 184. Insofar as an issue has a factual component, the
failure to raise the issue in motions for judgment as a matter
of law at and after trial makes it inappropriate for an appellate
court to address what should have been directed to “the judge
who saw and heard the witnesses and had the feel of the case




                                 20
which no appellate printed transcript can impart.” Id. at 185
(internal citations and quotation marks omitted).

        The failure to preserve arguments in properly filed
Rule 50 motions is particularly vexing when, as is often the
case, a litigant is really challenging the sufficiency of the
evidence. Cf. Ortiz, 562 U.S. at 190 (despite prison officials’
insistence “that sufficiency of the evidence is not what is at
stake in this case[,]” their claims of qualified immunity
implicated factual issues); Pediatrix, 602 F.3d at 552 (Jordan,
J., dissenting) (“[I]t seems that Pediatrix is really saying that
it is entitled to judgment in its favor … because there was
insufficient evidence at trial to establish any fraud
independent of the parties’ contractual relationship. That is
an argument that could have, and should have, been raised at
trial. Because it was not, it has been waived.”). Ortiz
clarified that only “neat abstract issues of law” fit the
exception to the rule requiring that arguments be preserved in
Rule 50 motions. Ortiz, 562 U.S. at 191 (internal quotation
marks omitted). Cases in which the facts that could render an
actor answerable for his conduct are disputed or in which
questions exist as to what occurred simply do not fit. Id.

       With that framework in mind, we turn to whether the
applicability of the gist-of-the-action defense in this case
presents a purely legal question or whether it necessarily
involves reference to disputed facts. The District Court held
that the defense did not apply because the parties were not in
privity. That ruling, however, was couched in the language of
estoppel – that is, the Court’s essential holding was that,
because the Appellants denied being bound by the contract,
they could not simultaneously argue for contractual




                               21
protections.14 Cf. E.I. DuPont de Nemours & Co. v. Rhone
Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187,
200 (3d Cir. 2001) (“To allow [a non-signatory] to claim the
benefit of the contract and simultaneously avoid its burdens
would … disregard equity... .” (internal quotation marks
omitted)).

       The Appellants argue that the District Court’s
reasoning is grounded in an erroneous belief that the gist-of-
the-action doctrine can apply only to a contract’s signatories,
in contravention of our decision in Addie v. Kjaer. See 737

      14
           In pertinent part, the Court held that,

      [Appellants] do not assert that they are in
      contractual privity with [Pollara] by virtue of
      the entrance/gate agreement. To the contrary,
      they affirmatively disown the written
      agreement, arguing that the contracting parties
      are not defendants to this action, and that
      [Pollara] ha[s] not sued “either of the two
      parties with which they contracted.” Indeed, in
      their affidavits, they disavow taking action on
      behalf of the contracting non-parties.
      Accordingly, accepting these representations,
      [Pollara] cannot sue them pursuant to the
      written contract; the contract does not define
      these parties’ respective rights and duties.

Frank [C.] Pollara Grp. LLC v. Ocean View Inv. Holding,
LLC, No. 9-60, 2013 WL 171087, at *3 (D.V.I. Jan. 10,
2013).
22
F.3d at 868-69 (“Although D’Amour was not a party to the
contracts, the Buyers cannot detach D’Amour from his status
as agent for Premier. ... We therefore hold that the gist of the
action doctrine bars the tort claims Buyers asserted against
D’Amour, all of which were based upon conduct that
allegedly breached the contracts.”). It is the Appellants,
though, who are laboring under a misperception. They claim
to be entitled to the benefit of the gist-of-the-action defense
because somewhere in the factual mix of the case there was a
contract, even though Pollara claimed it did not govern the
disputes in question and the Appellants actively disavowed it.
The Appellants are wrong, and Addie is no support for their
position. In Addie, we made a “factually intensive inquiry”
into the contracts at issue and the relationships between the
parties and concluded that, although a particular litigant was
not a signatory to the contract, he was the sole principal and
shareholder for the signatory and thus was both bound and
protected by the contracts. Id. at 867-69. Addie does not
stand for the proposition that a plaintiff who has entered into
a contract is barred from bringing tort claims against a third
party who disclaims the contract, nor does it suggest that
whether someone is bound by a contract is a purely legal
question. On the contrary, Addie reaffirms that whether a
contract governs a particular dispute is often a “factually
intensive” question. Id. at 868. Indeed, that is one reason
why a number of district courts in this Circuit have been
rightly reluctant to apply the gist-of-the-action doctrine when
the existence of a contract is still in controversy.15

       15
         See M.H. Rydek Elecs., LLC v. Zober Indus., Inc.,
No. CIV.A.07-3885, 2007 WL 3407130, at *3 (E.D. Pa.
Nov. 15, 2007) (gist-of-the-action doctrine does not apply
where existence of contract is unsettled); see also Bengal




                              23
        In the present case, the existence of contractual privity
depends on certain predicate facts which, contrary to the
Appellants’ contentions, were vigorously disputed. Pollara
claimed that the contract at issue did not extend to extra work
he performed based on the Appellants’ misrepresentations.
The Appellants’ argument, embodied in their summary
judgment motion, was that Cheng and DuBois were not
responsible for the conduct of the mortgage lender, Ocean
View, and the mortgage holder, Southgate Crossing, LLC.
The scope of the contract and the degree to which Cheng and
Dubois pulled the strings of the entity-Appellants were fact
questions bearing on the issue of contractual privity, and
Pollara argued as much in opposing summary judgment. The
District Court heard those competing arguments and ruled
that the Appellants were not entitled to invoke the gist-of-the-
action defense because they insisted that they were not bound
by the contract. We are bound to note simply that the
Appellants failed to preserve their objections to the District
Court’s summary judgment ruling with motions for judgment
as a matter of law under Rule 50, and they thus have lost their
ability to raise them now.




Converting Servs., Inc. v. Dual Printing, Inc., No. CIV.A. 11-
6375, 2012 WL 831965, at *4 (E.D. Pa. Mar. 13, 2012)
(suggesting that denial of contract’s existence would be
sufficient to defeat gist-of-the-action defense); DeAngelo
Bros., Inc. v. Long, No. 4:05-CV-0800, 2005 WL 1309037, at
*4 (M.D. Pa. June 1, 2005) (gist-of-the-action inapplicable
where contract is in question).




                               24
       B.       Inconsistent Verdicts

       The Appellants also complain that the jury’s verdict
was inconsistent because its finding of intentional
misrepresentation by Cheng precludes a finding of negligent
misrepresentation by OMEI. As already noted, the jury was
asked to decide the degree of fault for Ocean View, OMEI,
Cheng, and Dubois with respect to five different subjects,
indicating whether there was an intentional misrepresentation,
negligent misrepresentation, or no misrepresentation at all
with respect to each of those subjects.16 The Appellants argue
that, because the jury assigned different degrees of fault to
different actors, the verdict was irreparably inconsistent.

       Under Rule 49, a jury may render either a general
verdict or a special verdict.17 A general verdict is a “verdict

       16
         As explained supra at 11-12, the five subjects about
which     the      Appellants    had     purportedly     made
misrepresentations were: (1) the original building permit for
the entrance, (2) the additional work for the entrance, (3) the
roadway repair work, (4) various permits for construction of
group dwellings, and (5) the proposals for the development
plan. (App. at 5.)
       17
            Rule 49 provides, in pertinent part, that

       The court may require a jury to return only a
       special verdict in the form of a special written
       finding on each issue of fact. The court may do
       so by:     (A) submitting written questions
       susceptible of a categorical or other brief
       answer; (B) submitting written forms of the




                                 25
by which the jury finds in favor of one party or the other, as
opposed to resolving specific fact questions.” Black’s Law
Dictionary 1555 (10th ed. 2014). By contrast, a “special
verdict” is a form where the jury answers only “special
written finding[s] on each issue of fact.” Fed. R. Civ. P.
49(a)(1). The jury’s sole function is to determine the facts;
the jury needs no instruction on the law because the court
applies the law to the facts as found by the jury. See Portage
II v. Bryant Petroleum Corp., 899 F.2d 1514, 1521 (6th Cir.
1990) (“Where special verdicts are involved, the jury’s sole
function is to determine the facts; therefore, neither an
instruction on the law nor a summary concerning their role in
relation to the law was necessary.”); see also 89 C.J.S. Trial
§ 773 (2015) (“If special issues are submitted or a special
verdict is required, it is improper to instruct the jury on the
law of the case.”). A “general verdict with answers to written
questions” is a hybrid form in which the jury is asked to


       special findings that might properly be made
       under the pleadings and evidence; or (C) using
       any other method that the court considers
       appropriate. ...

       The court may submit to the jury forms for a
       general verdict, together with written questions
       on one or more issues of fact that the jury must
       decide. The court must give the instructions and
       explanations necessary to enable the jury to
       render a general verdict and answer the
       questions in writing, and must direct the jury to
       do both.

Fed. R. Civ. P. 49(a)(1), (b)(1).




                               26
render a general verdict in conjunction with findings of fact.
Fed. R. Civ. P. 49(b)(1). In other words, the jury is asked to
decide mixed questions of law and fact, with the guidance of
legal instructions. Id.; see also McLaughlin v. Fellows Gear
Shaper Co., 786 F.2d 592, 595 n.2 (3d Cir. 1986) (quoting
requirements of Rule 49(b)); Stanton by Brooks v. Astra
Pharm. Prods., Inc., 718 F.2d 553, 574-75 (3d Cir. 1983)
(analyzing whether questions were submitted to jury under
Rule 49(a) or (b)).

        Here, the verdict form did not require the jury to make
special written findings as to questions of fact, but rather
asked the jury to check a box indicating whether a particular
defendant was liable for misrepresentation, and, if so, based
on what type of misrepresentation: negligent or intentional.
Accordingly, it is best understood as a general verdict form
with special questions. See Lavoie v. Pac. Press & Shear
Co., 975 F.2d 48, 54 (2d Cir. 1992) (form asking jury whether
defendant was liable under each of four alternative theories
constituted general verdicts on different legal theories). The
District Court’s instructions to the jury on the law to be
applied to the factual findings, as well as the requirement that
the jury apply the law and render its verdict, provide further
support – and may conclusively establish – that this was a
general verdict. Jarvis v. Ford Motor Co., 283 F.3d 33, 56
(2d Cir. 2002) (Rule 49(a) special verdict rule is inapplicable
when a jury is required to make a determination of ultimate
liability as well as to determine facts).

       Our court has never expressly decided whether the
failure to object to an inconsistency in a general verdict
before the jury is discharged results in a waiver of the
objection. In Simmons v. City of Philadelphia, Judge Becker




                              27
predicted that, “[i]n this circuit, it probably is necessary, as it
is in the majority of the circuits, to raise prior to the jury’s
dismissal an objection based on the inconsistency of the
answers to interrogatories supporting a general verdict
rendered under Rule 49(b).” 947 F.2d 1042, 1056-57 (3d Cir.
1991). Later, in Loughman v. Consol-Pennsylvania Coal
Company, we noted that we did not need to decide whether to
adopt that “tentative conclusion” from Simmons because the
verdict in Loughman was not inconsistent. 6 F.3d 88, 104
n.15 (3d Cir. 1993). Here, it is uncontested that the
Appellants failed to object either to the wording on the
verdict form – indeed, they joined in proposing it – or to the
responses provided by the jury before the jury was
discharged. Therefore, fulfilling Judge Becker’s prediction,
we today join a number of our sister circuits and hold that, if
a party fails to object to an inconsistency in a general verdict
before the jury is excused, that party waives any objection in
that regard.18 Having decided that, we choose not to consider

       18
          See, e.g., Fencorp, Co. v. Ohio-Ky. Oil Corp., 675
F.3d 933, 944 (6th Cir. 2012) (“Defendants failed to raise
th[e] argument that the jury’s verdict was internally
inconsistent before the jury was discharged and,
consequently, have waived this objection.”); Walter Int’l
Prods., Inc. v. Salinas, 650 F.3d 1402, 1419 (11th Cir. 2011)
(“We have held that if the party challenging this type of
verdict has failed to object before the jury is discharged, that
party has waived the right to contest the verdicts on the basis
of alleged inconsistency.” (internal quotation marks
omitted)); Kosmynka v. Polaris Indus., Inc., 462 F.3d 74, 83
(2d Cir. 2006) (“It is well established that a party waives its
objection to any inconsistency in a jury verdict if it fails to
object to the verdict prior to the excusing of the jury.”);




                                28
whether there is any inconsistency in the verdict. Because the
Appellants failed, before the jury was discharged, to object to
the inconsistency they believed was inherent in the general
verdict, they have waived that objection under Rule 49.19


Chem-Trend, Inc. v. Newport Indus., Inc., 279 F.3d 625, 629
(8th Cir. 2002) (“[T]o the extent Chem-Trend claims an
inconsistency in the verdicts, Chem-Trend waived the
challenge by failing to object before the district court
discharged the jury.”); Babcock v. Gen. Motors Corp., 299
F.3d 60, 63 (1st Cir. 2002) (“We have held that under Rule
49(b), objections to the inconsistency of verdicts must be
made after the verdict is read and before the jury is
discharged.”); Austin v. Paramount Parks, Inc., 195 F.3d 715,
726 (4th Cir. 1999) (“[A] litigant’s failure to raise an
inconsistency before the jury is discharged renders Rule 49(b)
inapplicable and thus precludes that litigant from relying
upon the inconsistency to challenge an adverse disposition.”);
Bonin v. Tour W., Inc., 896 F.2d 1260, 1263 (10th Cir. 1990)
(“If a party fails to object before the jury is discharged, he
waives any future challenge to the inconsistency because his
failure to make a timely objection deprives the court of the
option of sending the jury back for further deliberations.”).
Cf. Hundley v. District of Columbia, 494 F.3d 1097, 1103
(D.C. Cir. 2007) (holding that the plaintiff did not waive its
inconsistency objection because it “repeatedly objected at
trial to the proposed written interrogatory”).
       19
           The Appellants may also have waived their
inconsistency-challenge pursuant to Rule 51 by failing to
raise any objection to the content of the jury instructions and
verdict form, both of which authorized the jury to make the
findings that Appellants now complain are inconsistent. See




                              29
III.   Conclusion

        The District Court’s denial of summary judgment is
not reviewable. In all other respects, we will affirm the
rulings of the District Court.




Fed. R. Civ. P. 51 (addressing objections to jury instructions);
Marra v. Phila. Hous. Auth., 497 F.3d 286, 312 n.21 (3d Cir.
2007), as amended (Aug. 28, 2007) (stating that there is a
“strong case” that appellants waived any objection to
inconsistency in verdict by failing to object to verdict form,
but concluding that the verdict was consistent and thus that
the panel need not decide the issue); Kosmynka, 462 F.3d at
84-85 (“Waiver of an objection to an inconsistent verdict has
been found ... when the inconsistency was caused by an
improper jury instruction or verdict sheet and there was no
objection to either the instruction or verdict sheet prior to
submission of the case.”).




                              30